Per Curiam.
The relator commenced this proceeding in the district court for Gage county to obtain a writ of habeas corpus against the sheriff of Polk county. The sheriff had arrested relator by virtue of a warrant issued out of the district court for Polk county in a contempt proceeding. The relator appeals from a denial of the writ. The only question presented here is whether or not the district court for Polk county had jurisdiction in the contempt proceeding. Keller v. Davis, 69 Neb. 494. The Polk county court *871had jurisdiction of the suit for divorce, since the wife resided there. McConnell v. McConnell, 37 Neb. 57; Eager v. Eager, 74 Neb. 827; Aldrich v. Steen, 71 Neb. 57. It had power to enter a temporary order for alimony, suit money, and attorney’s fees, and to enforce it. Cain v. Miller, 109 Neb. 441; Jensen v. Jensen, 119 Neb. 469.
The action of the Polk county district court in adjudging relator in contempt for refusal to comply with the order for temporary alimony cannot be reviewed in this proceeding. Hulbert v. Fenton, 115 Neb. 818; In re Carbino, 117 Neb. 107. We have examined the record and find no error. The judgment of the trial court is
Affirmed.